Citation Nr: 0309404	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-02 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for status post 
right nephrectomy with chronic renal failure, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to a higher initial rating for degenerative 
disc disease, L1-2 and L5-S1,  currently evaluated as 10 
percent disabling.  

3.  Entitlement to a higher initial rating for hypertension, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a higher initial rating for gouty 
arthritis, first MTP joint with mild heel spur on the left, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to a higher initial rating for right 
acromioclavicular joint degenerative changes, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to a compensable initial rating for 
hemorrhoids.  

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for right inguinal 
hernia repair.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1959 until 
January 1967, and from February 1983 until June 1997.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds further development is 
necessary to comply with the law and regulations. 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

Regarding the duty to notify, the Board observes that the RO 
did send the veteran letters in May 2001 and September 2001 
with the purpose of apprising the veteran of the evidence 
necessary to substantiate his claims.  However, such letter 
referred only to claims of entitlement to service connection, 
whereas 6 of the 8 claims pending relate to increased 
evaluations.  Moreover, even with respect to the veteran's 
service connection claims, the aforementioned letters are 
inadequate, as they fail to specify what issues are on 
appeal. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO should send the veteran a 
letter informing him of the VCAA.  Such 
letter should list each issue on appeal 
and should clearly describe the type of 
evidence that he must submit to 
substantiate each claim.  Finally, the 
letter should explain what evidence, if 
any, VA will attempt to obtain on his 
behalf.  


If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




